Citation Nr: 1809632	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a sleep disorder, to include chronic obstructive sleep apnea.

3.  Entitlement to service connection for a sleep disorder, to include chronic obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to December 1972 and from November 1975 to July 1994.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the appeal is now with the RO in Atlanta, Georgia.

The Board has expanded the Veteran's claims on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  


FINDINGS OF FACT

1.  In November 2009, service connection for a right shoulder disorder was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

2.  The evidence added to the record since the November 2009 decision does not include information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial of service connection for a right shoulder disorder.

3.  In November 2009, service connection for a sleep disorder was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

4.  The evidence added to the record since the November 2009 decision includes information that was not previously considered and relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial of service connection for a sleep disorder.

5.  The Veteran's sleep apnea is shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The November 2009 decision that denied the Veteran's claim for entitlement to service connection for a right shoulder disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As the evidence received subsequent to the November 2009 decision is not new and material, the requirements to reopen the claim for entitlement to service connection for a right shoulder disorder, have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

3.  The November 2009 decision that denied the Veteran's claim for entitlement to service connection for a sleep disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

4.  As the evidence received subsequent to the November 2009 decision is new and material, the requirements to reopen the claim for entitlement to service connection for a sleep disorder have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

5.   The criteria for service connection for a sleep disorder, to include chronic obstructive sleep apnea, have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records as well as VA examinations are associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case, the Veteran has previously filed claims and has been denied service connection for a right shoulder disorder and a sleep disorder.  

With regards to the right shoulder disorder, the Board finds that new and material evidence has not been added to the record with regards to the claim.  The Veteran's claim was denied in a November 2009 rating decision.  A review of that rating decision reveals that at the time, VA declined to grant service connection because the record failed to show that the Veteran's current right shoulder disorder had a nexus with military service.  He did not appeal that decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Since the last final denial, additional medical records have been added to the record.  However, the evidence added to the record since the previous final denial relates almost entirely to his sleep apnea claim.  Even if a piece of medical evidence happens to reference a current diagnosis of a right shoulder disorder, such evidence does not contain suggestions of a relationship between his current right shoulder disorder and military service.  The Veteran has also not provided any lay evidence that is not cumulative of his contentions, from a March 2009 statement, prior to the November 2009 decision and did not opt to appear for a hearing in this case.  While the Veteran has submitted numerous "buddy statements" in conjunction with this appeal, these statements have (as detailed below) been focused on his sleep disorder claim.  Therefore, the Board finds that reopening the Veteran's right shoulder claim is not warranted at this time.

With regards to the sleep disorder, the Board finds that new and material evidence has been added to the record with regards to the claim.  The Veteran's claim was denied in a November 2009 rating decision.  A review of that rating decision reveals that at the time, VA declined to grant service connection because the record failed to show that the Veteran's current sleep disorder originated in service of had a nexus with military service.  He did not appeal that decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Since the last final denial, additional medical records have been added to the record.  Some of these records are cumulative of previous evidence, including statements from the Veteran's shipmates regarding a sleep disorder that had been previously considered.  However, the Veteran submitted a December 2009 medical report from South Coast Medical Group which indicates that the Veteran's sleep apnea was first manifested during a period concurrent with service.  Therefore, the Board finds that reopening the Veteran's claim for service connection for a sleep disorder is warranted at this time.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 
VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

Based on the evidence of record, the Board determines that service connection is warranted for sleep apnea.  Initially, the Board acknowledges that the Veteran's service treatment records do not contain a diagnosis of sleep apnea.  However, in March 1995, the Veteran reported that he tired easily and had been fatigued for the past month.  He reported that he was fatigued by noon and napped when home, both of which could be indicative of sleep apnea.  The Veteran was once again diagnosed with fatigue in March 1998, which was attributed to his long hours.  The statements submitted by the Veteran, his spouse, and 2 shipmates serve to provide confirmation that he experienced chronic sleep problems in service.  One shipmate noted that the Veteran had a serious snoring problem and stated that the Veteran was diagnosed with fatigue by the medical officer on board.  Additionally, another shipmate stated that the Veteran would fall asleep instantly and snore excessively loud while making choking noises.  Similarly, the Veteran's wife noted that the Veteran would often stop breathing at night, snore loudly, and suffer from daytime fatigue.

The Veteran was formally diagnosed with severe sleep apnea, nocturnal snoring, and hypoxemia, in a February 2002 sleep study.  At the time, the Veteran reported loud snoring, periods of apnea, and daytime fatigue - the same symptoms described in the statements cited above.  During a January 2009 VA examination, the examiner concluded that they could not state that his sleep apnea was from 30 years ago as there was no objective evidence suggesting the diagnosis.  However, the opinion is of less probative value as the examiner is required to take into account both objective and subjective evidence.  The Board places more probative value on the aforementioned South Coast Medical Center group report from December 2009, which indicates that the Veteran suffered from sleep apnea for a period of time at least 10 years prior to his diagnosis.  In making that determination, the physician cited statements by the Veteran's wife regarding his sleep and fatigue during service along with his documented obesity in service.  The Veteran's personal physician came to a similar conclusion in a February 2009 statement after citing the Veteran's hypertension and "being overweight," both of which have been associated with sleep apnea.  

Giving the Veteran the benefit of the doubt and acknowledging the lay statements and positive, detailed medical opinions in the record, the Board finds that service connection for sleep apnea is warranted.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material having not been submitted, the application to reopen a previously denied claim for entitlement to service connection for a right shoulder disorder is denied, and the claim is not reopened.

New and material having been submitted, the application to reopen a previously denied claim for entitlement to service connection for a sleep disorder is granted, and the claim is reopened.

Service connection for a sleep disorder is granted.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


